DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action in response to the filing of the Application identified above including Claims filed on 12/03/2019. Claims 1 – 20 are examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 6, 11, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 20080098748 A1 (Tangirala ‘748).
As to claim 1, Tangirala discloses a computer-implemented (automatic control system implements method, see par. 29, top and par. 30, bottom) method for multi-mode operation (title) of a combustion system 101, the method comprising: initializing combustion of a fuel/oxidizer mixture (see par. 27); determining whether conditions at the combustion system (air pressure at inlet 18 to combustor 101, see par. 30) meet or exceed a first threshold operating parameter (the air pressure wherein transition between modes occurs wherein the modes being the deflagration mode and detonation mode); transitioning to detonation combustion of the fuel/oxidizer mixture if conditions at the combustion system meet or exceed the first threshold operating parameter (pars. 27 
As to claim 11, Tangirala discloses a combustion system (101 referring to annular type combustor of figs. 1A and 1b, or 201 referring to can type combustors of figs. 2A and 2B), the combustion system defining an aft end (see 13 in fig. 1A) at which gases exit and a forward end (see 13 in fig. 1A) at which a flow of oxidizer enters (see “Air” at 18 in fig. 1A), the combustion system comprising: an outer wall (see 101 in fig. 1A that corresponds to outer circle at 12 in fig. 1A) at least partially defining a combustion chamber 12; a deflagrative fuel circuit configured to provide a first flow of fuel to the combustion chamber (as pointed out in par. 22, a single fuel circuit from fuel supply source branches into a first line providing fuel to deflagrative circuit fuel nozzle 16 (see fig. 1B) and a second line providing fuel to pulse valve 14 of detonation fuel circuit (see fig. 1A)); a detonation fuel circuit configured to provide a second flow of fuel to the combustion chamber (see above); and a control valve positioned at one or more of the deflagrative fuel circuit or the detonation fuel circuit, the control valve configured to adjust a fuel split of a total flow fuel between the deflagrative fuel circuit and the detonation fuel circuit (the detonation circuit has flow control valve, see par. 32, that is capable of adjusting the flow in the detonation circuit and also hence the fuel split because if the flow to the detonation is reduced or stopped then most or all of the fuel would go to the detonation circuit at the “branches” discussed above); and a controller configured to store instructions that, when executed, perform operations, the operations (the control system has “logic” instructions to perform the transition “automatically” from 
As to claim 20, Tangirala ‘748 discloses (see figs. 1A, 1B) a heat engine (gas turbine engine 100), the engine comprising: a compressor section (see par. 19, top); an expansion section (turbine section, see par. 18); a multi-mode combustion system 101 positioned in serial flow arrangement between the compressor section and the expansion section (see pars. 18 and 19), the combustion system comprising: an outer wall (see 101 in fig. 1A that corresponds to outer circle at 12 in fig. 1A) at least partially defining a combustion chamber 12; a deflagrative fuel circuit configured to provide a first flow of fuel to the combustion chamber (as pointed out in par. 22, a single fuel circuit from fuel supply source branches into a first line providing fuel to deflagrative circuit fuel nozzle 16 (see fig. 1B) and a second line providing fuel to pulse valve 14 of detonation fuel circuit (see fig. 1A)); a detonation fuel circuit configured to provide a second flow of 
As to claim 3, Tangirala ‘748 discloses transitioning to detonation combustion comprises adjusting a fuel split between the deflagration fuel circuit and a detonation fuel circuit (the transition from deflagrative to detonation mode happens over a time duration, see par. 35 and during this time duration the fuel split transitions from more fuel going to the deflagrative circuit to more fuel going to the detonation circuit).
As to claim 4, Tangirala ‘748 discloses initializing and/or sustaining detonation of the fuel/oxidizer mixture at the combustion chamber (see par. 29).
As to claim 5, Tangirala ‘748 discloses adjusting fuel flow through the deflagrative fuel circuit based at least on a desired operating condition at the combustion system (when it is desired to have detonation type combustion the fuel flow to the deflagrative fuel circuit is gradually decreased during the transition to the detonation combustion, see pars. 30 and 35).
As to claim 6, Tangirala ‘748 discloses a control loop wherein fuel flow through the deflagrative fuel circuit is increased or decreased based at least on the first threshold operating parameter and a second threshold operating parameter (automatic controller monitors operating parameters such as air pressure at engine inlet and/or 
As to claim 13, Tangirala ‘748 discloses initializing and/or sustaining detonation of the fuel/oxidizer mixture at the combustion chamber (see par. 29) when conditions at the combustion system meet or exceed the first threshold operating parameter (see par. 30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tangirala ‘748 in view of Pub. No. US 20180179953 A1 (Tangirala ‘953) and Pub. No. US 20090044542 A1 (Thatcher).
As to claim 2, Tangirala ‘748 teaches the current invention as claimed and discussed above.  Tangirala ‘748 further discloses a control loop wherein fuel flow through the deflagrative fuel circuit is adjusted (see pars. 29 and 30), but is silent fuel flow through the deflagrative fuel circuit is increased until conditions at the combustion system meet or exceed the first threshold operating parameter.
Thatcher and Tangirala ‘953 teach fuel flow through a deflagrative fuel circuit is increased until conditions at a combustion system meet or exceed a threshold operating parameter .  Thatcher teaches fuel flow through a deflagrative fuel circuit is increased during start-up (par. 29) wherein deflagrative fuel circuit is ordinary gas turbine fuel circuit that does not pulsate fuel flow; and Tangirala ‘953 teaches a dual mode deflagrative and detonation combustion system (abstract) and further teaches a control loop, see par. 37, bottom, wherein during start-up when temperatures and pressures are low at the combustion system a deflagrative combustion is used until conditions at the combustion system meet or exceed a threshold operating parameter i.e. a minimum pressure at the combustion system that occurs at transition to detonation combustion; see par. 29, top and middle, and par. 37.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748 with fuel flow through the deflagrative fuel circuit is increased until conditions at the combustion system meet or exceed the first threshold operating parameter as taught by Thatcher and Tangirala ‘953 
As to claim 19, Tangirala ‘748 teaches the current invention as claimed and discussed above.  Tangirala ‘748 further discloses adjusting fuel flow through the deflagrative fuel circuit based at least on a desired operating condition at the combustion system (when it is desired to use detonation combustion at the combustion system fuel flow is gradually increased to detonation fuel circuit and gradually decreased to deflagrative fuel circuit, wherein overlap of fuel supplied to both deflagrative and detonation fuel circuits occurs only at transition, see par. 35), and wherein fuel flow through the deflagrative fuel circuit is decreased until conditions at the combustion system do not exceed a second threshold operating parameter (during transition from deflagrative mode to detonation mode fuel flow is decreased in the deflagrative fuel circuit until the operating parameter - - fuel flow level in deflagrative circuit - - does not exceed zero fuel flow; at this time the transition to detonation mode is completed and the control valve of deflagrative fuel circuit is activated to prevent back flow into the deflagrative fuel circuit, see par. 32).  Tangirala ‘748 is silent wherein fuel flow through the deflagrative fuel circuit is increased until conditions at the combustion system meet or exceed the first threshold operating parameter.
Thatcher and Tangirala ‘953 teach fuel flow through a deflagrative fuel circuit is increased until conditions at a combustion system meet or exceed a threshold operating parameter .  Thatcher teaches fuel flow through a deflagrative fuel circuit is increased during start-up (par. 29) wherein deflagrative fuel circuit is ordinary gas turbine fuel 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748 with fuel flow through the deflagrative fuel circuit is increased until conditions at the combustion system meet or exceed the first threshold operating parameter as taught by Thatcher and Tangirala ‘953 in order to facilitate reducing the time to reach higher power operation (Thatcher par. 29) and operating combustion system with improved efficiency (Tangirala ‘953 par. 38, bottom).

Claims 7, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tangirala ‘748 in view of Tangirala ‘953.
As to claim 7, Tangirala ‘748 teaches the current invention as claimed and discussed above, but is silent the first threshold operating parameter corresponds to a minimum pressure for detonation of the fuel/oxidizer mixture at the combustion system.
Tangirala ‘953 teaches a dual mode deflagrative and detonation combustion system (abstract) and further teaches a threshold operating parameter corresponds to a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748 with the first threshold operating parameter corresponds to a minimum pressure for detonation of the fuel/oxidizer mixture at the combustion system as taught by Tangirala ‘953 in order to facilitate operating combustion system with improved efficiency (Tangirala ‘953 par. 38, bottom).
As to claims 10 and 17, Tangirala ‘748 teaches the current invention as claimed and discussed above, but is silent determining whether conditions at the combustion system exceed a second threshold operating parameter.
Tangirala ‘953 teaches a dual mode deflagrative and detonation combustion system (abstract) and further teaches determining whether conditions at the combustion system exceed a threshold operating parameter (i.e., minimum pressure of fuel/air mixture for detonation, see par. 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748 with determining whether conditions at the combustion system exceed a second threshold operating parameter as taught by Tangirala ‘953 in order to facilitate operating combustion system with improved efficiency (Tangirala ‘953 par. 38, bottom).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tangirala ‘748 in view of Tangirala ‘953, as applied to claim 7 above, and further in view of Pub. No. US 20090223217 A1 (Segawa).
As to claim 8, Tangirala ‘748 in view of Tangirala ‘953 teach the current invention as claimed and discussed above including a threshold operating parameter corresponds to a pressure for detonation of the fuel/oxidizer mixture at the combustion system, but are silent the second threshold operating parameter corresponds to a maximum pressure for detonation of the fuel/oxidizer mixture at the combustion system.
Segawa teaches a gas turbine combustion system (par. 36) and further teaches an operating parameter corresponds to a maximum pressure for detonation of the fuel/oxidizer mixture at the combustion system (par. 59, middle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748 in view of Tangirala ‘953  with the second threshold operating parameter corresponds to a maximum pressure for detonation of the fuel/oxidizer mixture at the combustion system as taught by Segawa in order to facilitate preventing operating above maximum pressure combustion structure is designed for and optionally providing pressure relief (see Segawa par. 59, middle and bottom). 

Claims 9 and 14 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tangirala ‘748 in view of Tangirala ‘953 and Pub. No. US 20030056578 A1 (Mitchell).
As to claim 9, Tangirala ‘748 teaches the current invention as claimed and discussed above, but is silent the second threshold operating parameter corresponds to a maximum temperature of gases exiting the combustion system
Tangirala ‘953 teaches a threshold operating parameter corresponds to a temperature of gases in the combustion system (par. 37) and Mitchell teaches it is important to measure the gases at the exit of a gas turbine (title) combustion system (par. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748  with the second threshold operating parameter corresponds to a maximum temperature of gases exiting the combustion system as taught by Tangirala ‘953 and Mitchell in order to facilitate improved efficiency and preventing increased fuel flow that can lead to higher temperature and poor emissions during unsafe operating condition of turbine and extending life of turbine (see par. 37, bottom, and par. 38, bottom, of Tangirala ‘953 and par. 3 of Mitchell). 
As to claims 14 – 16, Tangirala ‘748 teaches the current invention as claimed and discussed above.  Tangirala discloses the first threshold operating parameter corresponds to a minimum pressure of oxidizer entering the combustion chamber or gases exiting the combustion system (transition is based on sufficient air pressure, see par. 36, top, entering the combustion chamber, see par. 30, middle), but is silent initializing and/or sustaining detonation of the fuel/oxidizer mixture at the combustion chamber occurs when conditions at the combustion system do not exceed a second threshold operating parameter wherein the second threshold operating parameter corresponds to a maximum pressure of oxidizer entering the combustion chamber or gases exiting the combustion system, or a maximum temperature of gases exiting the combustion system.
Tangirala ‘953 teaches a initializing and/or sustaining detonation of a fuel/oxidizer mixture at a combustion chamber occurs when conditions at the combustion system are consistent with a threshold operating parameter wherein the threshold operating parameter corresponds to a temperature of gases in the combustion system (par. 37) and Mitchell teaches it is important to measure the gases at the exit of a gas turbine (title) combustion system (par. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748  with initializing and/or sustaining detonation of the fuel/oxidizer mixture at the combustion chamber occurs when conditions at the combustion system do not exceed a second threshold operating parameter wherein the second threshold operating parameter corresponds to a maximum temperature of gases exiting the combustion system as taught by Tangirala ‘953 and Mitchell in order to facilitate improved efficiency and preventing increased fuel flow that can lead to higher temperature and poor emissions during unsafe operating condition of turbine and extending life of turbine (see par. 37, bottom, and par. 38, bottom, of Tangirala ‘953 and par. 3 of Mitchell).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tangirala ‘748 in view of Pub. No. US 20130213052 A1 (Brickwood).
As to claim 12, Tangirala ‘748 discloses transitioning to detonation combustion comprises adjusting, at the control valve, a fuel split between the deflagration fuel circuit and a detonation fuel circuit (the transition from deflagrative to detonation mode happens over a time duration), but is silent adjusting, at the control valve, the fuel split
Brickwood teaches a gas turbine combustor with pulse combustion (title and par. 1) and a computer controller 36 configured to store instructions (pars. 21 and 22) and further teaches adjusting, at a control valve 26, a fuel split (controller 36 with adjusts fuel split with valve 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748 with adjusting, at a control valve, the fuel split as taught by Brickwood in order to facilitate smoothly controlling the ratio of fuel provided to the deflagration and detonation fuel circuits of Tangirala ‘748 thereby improving emissions (see Brickwood par. 6). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tangirala ‘748 in view of Pub. No. US 20130118178 A1 (Sabelhaus).
As to claim 18, Tangirala ‘748 teaches the current invention as claimed and discussed above, but is silent a purge circuit configured to provide a flow of oxidizer or inert gas to the deflagrative fuel circuit.
Sabelhaus teaches a purge circuit configured to provide a flow of oxidizer or inert gas to a deflagrative fuel circuit (see par. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Tangirala ‘748 with a purge circuit configured to provide a flow of oxidizer or inert gas to the deflagrative fuel circuit as taught by Sabelhaus in order to facilitate preventing coke formation in the deflagrative fuel circuit of Tangirala ‘748 when no fuel is flowing in the circuit thereby alleviating deterioration of engine hardware (see Sabelhaus par. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741